DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 4, 7, 9, 10-12,15-17 and 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over Kim et al (Pub No.: 20160015282) in view of Tamura et al (NPL titled: Wearable Photoplethysmographic Sensors—Past and Present).
 	As to independent claim 1, Kim a wearable device that is configured to be placed on a portion of a body of a user (detecting biological information of a subject in a contact or non-contact manner – see [p][0003]), the wearable device comprising: a sensor device (see Fig 5) that is configured to output data that is indicative of hemodynamics of the user (note that the biological information can include blood flow velocity – see [p][0026]) while the wearable device is positioned on the portion of the body of the user (for e.g. on the wrist – see Fig 5B), wherein the sensor device is configured to compute and output values (see [p][0052]) for at least two of the following: pulse transit time (where [p][0058] – where based on the image a pulse transit time (PTT) is determined); however, Kim does not expressly disclose arterial stiffness; arterial blood oxygenation; or tissue blood oxygenation. 
 	Tamura discloses a wearable photoplethysmographic (ppg) sensor for measuring arterial stiffness (note that the sensor can measure arterial stiffness – see section 3.2, [p][002]).
 Before the effective filing date of the claims invention, it would have been obvious to a person of ordinary skill in the art to have modified the system of Kim to include the wearable of  Tamura.
 	The suggestion/motivation for doing so would have been for creating a simple, reliable, low-cost means of monitoring the pulse rate noninvasively consisting of infrared light-emitting diodes (LEDs) and photodetectors (see abstract). 
	Therefore, it would have been obvious to combine Tamura with Kim to obtain the invention as specified in claim 1.

 	As to claim 4, Kim teaches the wearable device, wherein the sensor device is configured to generate images having M x N pixels (note the receiver may be a CCD – [p][0016]); however, does not expressly disclose wherein where both M and N are greater than one, and further wherein the values are computed by the sensor device based upon the images. Tamura disclose wherein where both M and N are greater than one, and further wherein the values are computed by the sensor device based upon the images (mobile phone camera or web camera – see section 3.3, [p][001]). Therefore combining Kim and Tamura would meet the claim limitations for the same reasons as previously discussed in claim 1.
  	As to claim 7, Kim teaches the wearable device, wherein the sensor device comprises: a multi-dimensional optical sensor that is configured to be positioned proximate to a surface of skin of the user and external to the portion of the body of the user (see [p][0012] – note that sensor is in contact with the skin), wherein the multi-dimensional optical sensor comprises an array of photodiodes and is configured to generate images (see [p][0041]  - the sensor may contain a CCD); and processing circuitry that is in communication with the multi-dimensional optical sensor, wherein the processing circuitry is configured to: receive the images generated by the multi-dimensional optical sensor (see [p][0041]); validate, based upon the images, that the images include a region that corresponds to an artery or vein of the user (note that the position of the radial artery is determined – see [p][0057 and [p][0058] – where a biological information may be obtained by measuring the biological signal); responsive to validating that the images include the region that corresponds to the artery or the vein of the user, output the values based upon the images received from the multi-dimensional optical sensor (see [p][0058] – where based on the image a pulse transit time (PTT) is determined).

 	As to claim 9, Kim teaches the wearable device being a wrist-wear (see Fig 5B).

 	As to claim 10, Kim teaches the wearable device, wherein the sensor device is further configured to output pulse wave velocity for the user (pulse wave measuring unit -see [p][0013]); however, does not expressly disclose output values for heart rate of the user.  Tamura discloses a wearable photoplethysmographic (ppg) sensor including outputting values for heart rate of the user (see section 3.6). Therefore combining Kim and Tamura would meet the claim limitations for the same reasons as previously discussed in claim 1

 	Claim 11 is rejected for the same reasons as set forth in the rejection of the claim 1, as claim 1 is device claim for the method of claimed in claim 11.
 	
 	Claim 12 is rejected for the same reasons as set forth in the rejection of the claim 4, as claim 4 is device claim for the method of claimed in claim 12.

 	As to claim 15, Kim teaches the wearable device being a wrist-wear (see Fig 5B).

 	As to claim 16, Kim does not teach the method, wherein generating the images of the artery or vein of the user comprises: emitting, by an illuminator of the sensor device, infrared light towards the portion of the body of the user to illuminate the artery or vein, wherein the images are infrared images.
 	Tamura discloses a wearable photoplethysmographic (ppg) sensor including wherein generating the images of the artery or vein of the user comprises: emitting, by an illuminator of the sensor device, infrared light towards the portion of the body of the user to illuminate the artery or vein, wherein the images are infrared images (see section 1). Therefore combining Kim and Tamura would meet the claim limitations for the same reasons as previously discussed in claim 1
 	As to claim 17, Kim does not teach the method, wherein generating the images of the artery or vein of the user comprises: emitting, by an illuminator of the sensor device, visible light towards the portion of the body of the user to illuminate the artery or vein, wherein the images are generated based upon the artery or vein being illuminated by the visible light.
 	Tamura discloses a wearable photoplethysmographic (ppg) sensor including wherein generating the images of the artery or vein of the user comprises: emitting, by an illuminator of the sensor device, visible light towards the portion of the body of the user to illuminate the artery or vein, wherein the images are generated based upon the artery or vein being illuminated by the visible light (mobile phone camera or web camera – see section 3.3, [p][001]). Therefore combining Kim and Tamura would meet the claim limitations for the same reasons as previously discussed in claim 1

 	As to claim 19, Kim teach the method, wherein generating the images of the artery or vein of the user comprises generating the images through use of an array of devices, wherein the array of devices comprises both illuminators and photodetectors.
 Tamura discloses a wearable photoplethysmographic (ppg) sensor wherein generating the images of the artery or vein of the user comprises generating the images through use of an array of devices, wherein the array of devices comprises both illuminators and photodetectors (see abstract).  Therefore combining Kim and Tamura would meet the claim limitations for the same reasons as previously discussed in claim 1.

 	AS to claim 20, Kim teaches a wearable device that is configured to be worn by a user (detecting biological information of a subject in a contact or non-contact manner – see [p][0003]), the wearable device comprising: a multi-dimensional optical sensor (see Fig 5) that is configured to generate images of an artery or vein of the user when the wearable device is worn by the user (note that the system may include a CCD to capture image – see [p][0016]), and processing circuitry that is configured to output values for hemodynamics of the user based upon the images of the artery or vein of the user (note that the biological information can include blood flow velocity – see [p][0026]), wherein the processing circuitry is configured to output the values while the wearable device is worn by the user, and further wherein the values comprise at least two of the following: pulse transit time (where [p][0058] – where based on the image a pulse transit time (PTT) is determined); however, Kim does not expressly disclose wherein the images have M x N pixels, where both M and N are greater than one and arterial stiffness; arterial blood oxygenation; or tissue blood oxygenation. 
 	Tamura discloses a wearable photoplethysmographic (ppg) sensor wherein the images have M x N pixels, where both M and N are greater than one (mobile phone camera or web camera – see section 3.3, [p][001]) and arterial stiffness (note that the sensor can measure arterial stiffness – see section 3.2, [p][002]); arterial blood oxygenation; or tissue blood oxygenation. Therefore combining Kim and Tamura would meet the claim limitations for the same reasons as previously discussed in claim 1.

Claims 2-3 and 13-14 are rejected under 35 U.S.C. 103 as being unpatentable over Kim et al (Pub No.: 20160015282) in view of Tamura et al (NPL titled: Wearable Photoplethysmographic Sensors—Past and Present) as applied to claim 1 further in view of  Barak (Pub No.: 20170065184).
 	As to claim 2, Tamura teach the wearable device being a head-mounted device (see section 3.1, [p][009-0010] – where glass type ppg sensor can be installed into a frame of a glass); however the combination of Kim and Tamura as a whole does not expressly disclose wherein when worn by the user the sensor device is positioned over a superficial temporal artery.
 	Barak discloses a contact-less pressure estimator including wherein when worn by the user the sensor device is positioned over a superficial temporal artery (see [p][0011]). 
 Before the effective filing date of the claims invention, it would have been obvious to a person of ordinary skill in the art to have modified the wearable system of Kim as modified by Tamura to include the system of measuring of Barak.
 	The suggestion/motivation for doing so would have been for using reflection from other tissue to compensate for movement of the body of the individual wearing the sensor to the signal resulting from artery periodic expansion. This technique enables a fully electronic-based solution with no mechanical or electro-mechanical components, offering compactness, low cost, and high reliability (see [p][0010])
	Therefore, it would have been obvious to combine Barak with Kim as modified by Tamura to obtain the invention as specified in claim 2.

 	As to claim 3, Kim does not teach wherein the head-mounted device is glasses. Tamura in combination discloses the wearable device , wherein the head-mounted device is glasses (see section 3.1, [p][0010] of Tamura). Therefore combining Kim as modified by Tamura and Barak would meet the claim limitations for the same reasons as previously discussed in claim 1.

 	As to claim 13, Kim teaches does not teach the method, wherein the wearable device is a head-mounted wearable device, and further wherein the sensor device, when the wearable device is worn on the portion of the body of the user, is positioned over a superficial temporal artery of the user. Tamura teach the wearable device being a head-mounted device (see section 3.1, [p][009-0010] – where glass type ppg sensor can be installed into a frame of a glass). Therefore combining Kim and Tamura would meet the claim limitations for the same reasons as previously discussed in claim 1. However the combination of Kim and Tamura as a whole does not expressly disclose wherein when worn by the user the sensor device is positioned over a superficial temporal artery. Barak discloses a contact-less pressure estimator including wherein when worn by the user the sensor device is positioned over a superficial temporal artery (see [p][0011]). Therefore combining Kim as modified by Tamura and Barak would meet the claim limitations for the same reasons as previously discussed in claim 1.

 	As to claim 14, Kim does not teach wherein, wherein the head-mounted wearable device is glasses. Tamura in combination discloses wherein the head-mounted wearable device is glasses (see section 3.1, [p][0010] of Tamura). Therefore combining Kim as modified by Tamura and Barak would meet the claim limitations for the same reasons as previously discussed in claim 1.

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Kim et al (Pub No.: 20160015282) in view of Tamura et al (NPL titled: Wearable Photoplethysmographic Sensors—Past and Present) as applied to claim 1 further in view of  Lee et al (NPL titled: Development of a wristwatch-type PPG array sensor module).
 	As to claim 5, the combination of Kim and Tamura as a whole does not teach the wearable device, wherein the sensor device comprises an array of illuminators that emit light in a non-visible spectrum and an array of detectors that detect light in the non-visible spectrum, wherein the images generated by the sensor device are based upon light emitted by the illuminators and light detected by the detectors.
 	Lee discloses a wristwatch-type ppg including wherein the sensor device comprises an array of illuminators that emit light in a non-visible spectrum and an array of detectors that detect light in the non-visible spectrum (IRed Emitting diodes – see Fig 3), wherein the images generated by the sensor device are based upon light emitted by the illuminators and light detected by the detectors (Photo transistors – see Fig 3 )
Before the effective filing date of the claims invention, it would have been obvious to a person of ordinary skill in the art to have modified the wearable system of Kim as modified by Tamura to include the wristwatch-type ppg of  Lee.
 	The suggestion/motivation for doing so would have been for introducing a novel PPG array sensor module that provides comfortable PPG sensing for patients (see abstract).
	Therefore, it would have been obvious to combine Lee with Kim as modified by Tamura to obtain the invention as specified in claim 5.
 
Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Kim et al (Pub No.: 20160015282) in view of Tamura et al (NPL titled: Wearable Photoplethysmographic Sensors—Past and Present) as applied to claim 1 further in view of   Lee et al (NPL titled: Development of a wristwatch-type PPG array sensor module) as applied to claim 5 further in view of O’Toole et al (NPL titled: Absorbance Based Light Emitting Diode Optical Sensors and Sensing Devices).
 	As to claim 6, the combination of Kim and Tamura as a whole does not the wearable device, wherein the sensor device comprises an array of light emitting diodes (LEDs), wherein a first set of LEDs in the array are configured to emit light and a second set of LEDs in the array are operated as photodiodes and are configured to detect light, wherein the images are generated by the sensor device based upon light emitted by the first set of LEDs and light detected by the second set of LEDs.
	Lee discloses a wristwatch-type ppg including wherein the sensor device comprises an array of light emitting diodes (LEDs) (IRred emitting diode array – see Fig 3), wherein a first set of LEDs in the array are configured to emit light (infrared emitting diodes – see section I, [p][002]) and wherein the images are generated by the sensor device based upon light emitted by the first set of LEDs (section I, [p][002]).
	Before the effective filing date of the claims invention, it would have been obvious to a person of ordinary skill in the art to have modified the wearable system of Kim as modified by Tamura to include the wristwatch-type ppg of Lee.
 	The suggestion/motivation for doing so would have been for introducing a novel PPG array sensor module that provides comfortable PPG sensing for patients (see abstract).
	Therefore, it would have been obvious to combine Lee with Kim as modified by Tamura to obtain the invention as specified in claim 6.
 	However, none of the cited references disclose a second set of LEDs in the array are operated as photodiodes and are configured to detect light, and light detected by the second set of LEDs.
 	O’Toole discloses a LED sensors system including a second set of LEDs in the array are operated as photodiodes and are configured to detect light, and light detected by the second set of LED (see section 4 – where LEDs are used as light detectors)
 	Before the effective filing date of the claims invention, it would have been obvious to a person of ordinary skill in the art to have modified the wearable system of Kim as modified by Tamura and Lee to include the LED sensors system of O’Toole.
 	The suggestion/motivation for doing so would have been for  providing an advantage of using the PEDD optical sensor in comparison with widely used LEDphotodiode system is that the LED–LED combination is less expensive in both the cost of components and the cost of the signal transduction circuit (see section 4, [p][008]).
	Therefore, it would have been obvious to combine O’Toole with Kim as modified by Tamura and Lee to obtain the invention as specified in claim 6.

Allowable Subject Matter
Claims 8 and 18 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
 	None of the cited references discloses wherein the processing circuitry is further configured to identify a direction of the artery or the vein of the user, and further wherein the values are output based upon the identified direction of the artery or the vein as captured in the images received from the multi-dimensional optical sensor. The closest prior art for this limitation is Ahmed (NPL titled: Enhanced vision based vein detection system). The method does disclose detection of a vein; however, this method was applied to detecting a view of the person who is not wearing the wearable. Thus the method of Ahmed would not be compatible with the disclose prior art. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
 	Holz et al (Pub No.: 2018/0333088) discloses Pulse Oximetry Capturing Technique.
 	Sun et al (NPL titled: Photoplethysmography Revisited: From Contact
to Noncontact, From Point to Imaging) discloses  a noninvasive optical technique for detecting microvascular blood volume changes in tissues.
 	Holtz et al (Pub No.:2019/0216340) discloses a multi-dimensional optical sensor configured to output data that is indicative of hemodynamics of a user based upon the images.

Inquiries
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDRAE S ALLISON whose telephone number is (571)270-1052.  The examiner can normally be reached on Monday-Friday 9am-5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Claire Wang can be reached on (571) 270-1051.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ANDRAE S ALLISON/Primary Examiner, Art Unit 2663                                                                                                                                                                                                    May 4, 2022